DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4, 10-11, 13, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Status of Claims
Claims 1-15 are pending, claims 3, 5-9, 12, and 14 have been withdrawn from consideration, and claims 1-2, 4, 10-11, 13, and 15 are currently under consideration for 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Wellman (US 2004/0097919), in view of Huitema (US 6,117,152), Clague (2008/0161843), and Lary (US 2003/0120256).
Regarding claim 1, Wellman discloses a device for removing veins in a venous system of a patient (harvesting vessels [0004]) without endoscopic visualization comprising: a handpiece member (102, figure 1); a blade assembly (104, figure 1) detachably coupled to  the handpiece member (proximal end 104b affixed to a Wellman is silent regarding wherein the reciprocating shaft is axially reciprocated along a longitudinal axis of the elongated shaft in response to electrical energy; and a plurality of light sources mounted to the outer surface of the elongated shaft, the plurality of light sources configured to illuminate veins in an area of underlying skin of the patient and configured to have an intensity to allow visualization of the veins from outside of the patient's body with an unaided eye during removal of the veins, the plurality of light sources configured to be positioned adjacent to at least one 
Huitema discloses an ultrasonic surgical instrument with an ultrasonic end effector (20, figure 1). The ultrasonic end effector comprises a distal blade portion (55, figure 3), a recessed ultrasonic blade (59, figure 3), and a tissue notch (60, figure 8). A transducer housing (30, figure 2) is connected to an ultrasonic waveguide (50, figure 3) through a connector (42, figure 2) and acoustic isolation elements (51, figure 2). The housing comprises a piezoceramic transducer for converting an electrical signal into a mechanical longitudinal vibration (Col. 4, lines 34-38).
Clague teaches a vein illumination device which illuminates a vessel (1100, figure 8) with an intravenous catheter device emitting light (1102, figure 8) via fiber optics ([0069]). The illumination aids visualization of a vessel, e.g., the internal mammary artery (IMA), radial artery, saphenous vein, or similar vasculature during cut down to aid in the vessel harvesting procedure ([0069]).
Lary teaches an apparatus sclerosing the wall of a varicose vein (abstract) through the saphenous vein ([0051]). The apparatus can have multiple tracking devices at the distal end of an inner tube, like an LED or an illuminated fiber optic which is visible through the skin ([0047]). 

Regarding claim 2, Lary further teaches each of the plurality of light sources comprise a non-endoscopic light source (LED [0047]; Lary), and wherein each non-endoscopic light source comprises a light emitting diode (LED [0047]; Lary).

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Huitema (6,117,152), in view of Wellman (US 2004/0097919), Clague (US 2008/0161843), and Lary (US 2003/0120256).
Regarding claim 1, Huitema discloses a device for removing veins in a venous system of a patient (for vessel harvest and general use; Col. 4, lines 21) without endoscopic visualization comprising: a handpiece member (30, figure 2); a blade assembly (see 40, figure 1) detachably coupled to the handpiece member (see figure 2), the blade assembly comprising: an elongated shaft (cannula 36, figure 2) having a first end (see proximal end of 36, figure 2) and a second end (see distal end of 36, Huitema is silent regarding the second end of the elongated shaft defining a substantially elliptically shaped port; a cutting edge disposed on a distal edge of the substantially elliptically shaped port; the cutting member configured to contact against the cutting edge of the substantially elliptically shaped port; a plurality of light sources mounted to the outer surface of the elongated shaft, the plurality of light sources configured to illuminate veins in an area of underlying skin of the patient and configured to have an intensity to allow visualization of the veins from outside of the patient's body with an unaided eye during removal of the veins, the plurality of light sources configured to be positioned adjacent to at least one of the veins and configured to direct light radially outward in a plurality of directions away from the longitudinal axis of the elongated shaft toward the exterior surface of the at least one vein, each of the plurality of light sources  spaced from the substantially elliptically shaped port and arranged along the substantial length of the elongated shaft, each set of the plurality of the light sources LEDs positioned at angularly spaced locations about the longitudinal axis of the elongated shaft.

Clague teaches a vein illumination device which illuminates a vessel (1100, figure 8) with an intravenous catheter device emitting light (1102, figure 8) via fiber optics ([0069]). The illumination aids visualization of a vessel, e.g., the internal mammary artery (IMA), radial artery, saphenous vein, or similar vasculature during cut down to aid in the vessel harvesting procedure ([0069]). 
Lary teaches an apparatus sclerosing the wall of a varicose vein (abstract) through the saphenous vein ([0051]). The apparatus can have multiple tracking devices at the distal end of an inner tube, like an LED or an illuminated fiber optic which is visible through the skin ([0047]). 
	It would have been obvious to one of ordinary skill in the art before the time of filing to modify the elongated shaft of Huitema with the distal end and the slot as taught by Wellman. Doing so would allow for accommodating the largest size tissue possible for a given diameter of the first shaft ([0032]; Wellman). Additionally, it would have been obvious to modify the device of Huitema with the LEDs as taught by Lary at the locations of light emission along the longitudinal axis of the device as taught by Clague. Doing so would allow for tracking the distal end of the device ([0047]; Lary) by having the emitted light glow bright enough to be seen through the skin ([0064]; Lary) and illuminating the length of the vessel ([0069], see figure 8; Clague). The modified device 
Regarding claim 2, Lary further teaches each of the plurality of light sources comprise a non-endoscopic light source (LED [0047]; Lary), and wherein each non-endoscopic light source comprises a light emitting diode (LED [0047]; Lary).
Regarding claim 4, Huitema further discloses a second cutting edge (proximal edge of 60, figure 9; Huitema || the examiner interpreted the second cutting edge to be able to cut the tissue between the proximal edge of 60 and in 59; best see in figure 13) disposed on a proximal edge of the substantially elliptically shaped port.  

Claims 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wellman (US 2004/0097919), in view of Clague (US 2008/0161843) and Lary (US 2003/0120256).
Regarding claim 10, Wellman discloses a device for cutting tissue without endoscopic visualization comprising: a surgical instrument (100, figure 1) having a distal end (104, figure 1) configured for subcutaneous insertion into a tissue of a patient and for positioning in proximity of the tissue (harvesting vessels [0004]), the surgical instrument including: a housing (102, figure 1); a blade assembly (see 104, figure 1) releasably attached to the housing (proximal end 104b affixed to a distal end 102c of the handle by any means known in the art such as a press fit [0031]), the blade assembly comprising: a cylindrical outer tube (104, figure 4) defining a lumen (see 110 in 104, figure 2), wherein the cylindrical outer tube defines a substantially elliptically shaped port (106, figure 2) at the distal end; a cutting edge (slot edge 106a, figure 2 || Wellman is silent regarding a plurality of light sources mounted to the outer surface of the elongated shaft, the plurality of light sources configured to illuminate veins in an area underlying skin of the patient and configured to have an intensity to allow visualization of the veins from outside of the patient's body with an unaided eye while cutting the veins, the plurality of light sources configured to be positioned adjacent to at least one of the veins and configured to direct light radially outward in a plurality of directions away from a longitudinal axis of the cylindrical outer tube toward the exterior surface of the at least one vein, the plurality of light sources spaced from the substantially elliptically shaped port and arranged along the substantial length of the cylindrical outer tube, each set of the light sources  positioned at angularly spaced locations about the longitudinal axis of the elongated shaft cylindrical outer tube. 
Clague teaches a vein illumination device which illuminates a vessel (1100, figure 8) with an intravenous catheter device emitting light (1102, figure 8) via fiber optics ([0069]). The illumination aids visualization of a vessel, e.g., the internal 
Lary teaches an apparatus sclerosing the wall of a varicose vein (abstract) through the saphenous vein ([0051]). The apparatus can have multiple tracking devices at the distal end of an inner tube, like an LED or an illuminated fiber optic which is visible through the skin ([0047]). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the device of Wellman with the LEDs as taught by Lary at the locations of light emission along the longitudinal axis of the device as taught by Clague. Doing so would allow for tracking the distal end of the device ([0047]; Lary) and illuminating the length of the vessel ([0069], see figure 8; Clague). The modified device would have a plurality of light sources (LEDs [0047]; Lary at the location of light emission places as shown by arrows in figure 8 of Clague) mounted to the outer surface of the elongated shaft (the LEDs would be mounted onto the outer surface for the light to be emitted in direction of the arrows, see figure 8 of Clague), the plurality of light sources configured to illuminate veins in an area underlying skin of the patient (visible through the skin [0047]; Lary) and configured to have an intensity to allow visualization of the veins from outside of the patient's body with an unaided eye while cutting the veins ([0047]; Lary), the plurality of light sources configured to be positioned adjacent to at least one of the veins (tracking device…visible through the skin [0029]; Lary | the examiner interpreted the visibility of the light is used to track the device as well the vein/vessel the device is being used on) and configured to direct light radially outward in a plurality of directions away from a longitudinal axis of the cylindrical outer tube toward the exterior surface of 
Regarding claim 11, Lary further teaches each of the plurality of light sources comprise a light emitting diode (LED [0047]; Lary).
Regarding claim 13, Wellman further discloses a cutting edge (see 106, figures 6a-6b || the shape of the proximal edge of the slot 106 would be able to cut) disposed on a proximal edge of the substantially elliptically shaped port.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wellman (US 2004/0097919), in view of Palmer (US 2012/0191117), Clague (US 2008/0161843), and Lary (US 2003/0120256).
Wellman discloses a device for removing veins in a venous system of a patient (harvesting vessels [0004]) without endoscopic visualization comprising: a handpiece member (102, figure 1); an elongated shaft (104, figure 1) extending from the handpiece member defining a first lumen (see 110 in 104, figure 2), the elongated shaft having a first end (104b, figure 1) and a second end (104c, figure 1), the second end of the elongated shaft defining a substantially elliptically shaped port (106, figure 1); a cutting edge (slot edge 106a, figure 2 || tissue is capture between the clamping surface Wellman is silent regarding wherein the reciprocating shaft rotates about a longitudinal axis of the elongated shaft in response to electrical energy; and a plurality of light sources mounted to the outer surface of the elongated shaft, the plurality of light sources configured to illuminate veins in an area underlying skin of the patient and configured to have an intensity to allow visualization of the veins from outside of the patient's body with an unaided eye during removal of the veins, the plurality of light sources configured to direct light radially outward in a plurality of directions away from the longitudinal axis of the elongated shaft, each of the plurality of light sources spaced from the substantially elliptically shaped port and arranged along the substantial length of the elongated shaft, each of the plurality of the light sources positioned at angularly spaced locations about the longitudinal axis of the elongated shaft.

Clague teaches a vein illumination device which illuminates a vessel (1100, figure 8) with an intravenous catheter device emitting light (1102, figure 8) via fiber optics ([0069]). The illumination aids visualization of a vessel, e.g., the internal mammary artery (IMA), radial artery, saphenous vein, or similar vasculature during cut down to aid in the vessel harvesting procedure ([0069]). 
Lary teaches an apparatus sclerosing the wall of a varicose vein (abstract) through the saphenous vein ([0051]). The apparatus can have multiple tracking devices at the distal end of an inner tube, like an LED or an illuminated fiber optic which is visible through the skin ([0047]). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the reciprocating shaft of Wellman the inner cutting blade 9 as taught by Palmer. Doing so would allow the inner cutting blade to cut, shave, remove, resect, and/or abrade tissue, bone, and/or other bodily material ([0022]) through rotation. Additionally, it would have been obvious to modify the device of Wellman with the LEDs as taught by Lary at the locations of light emission along the longitudinal axis of the device as taught by Clague. Doing so would allow for tracking the distal end of the device ([0047]; Lary) by having the emitted light glow bright enough to be seen through the skin ([0064]; Lary) and illuminating the length of the vessel ([0069], see figure 8; 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851.  The examiner can normally be reached on M-F: 8-4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        September 9, 2021

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795